Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in reference to the AFCP filed on 24 FEB 2021. 
Claims 1, 2, 4, 5, 7, 8, 10-14, 15-17, 19, 20, are amended, with claims 6, 9, 18 canceled. 
Claims 1-5, 7, 8, 10-17, 19, 20 pending and examined. 
Allowable Subject Matter

Claims 1-5, 7, 8, 10-17, 19, 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
With regard to the rejection under 35 USC 101, Applicant’s remarks and amendments have been found to be persuasive. In particular, Examiner finds that the newly amended limitations constitute a practical application, in that, as noted by applicant, the statistical model is used to “generate the plurality of promotional schedules in a fully closed loop application.” As noted by Applicant, subsequent to the presentation, new respondent data is entered and any issue with the error or risk tolerance is resolved by the model prior to the final schedule and any resulting programming/scheduling occurring. This closed loop functionality allows for continual learning and improvement to both the model itself as well as the programming affected therein. The rejection is as such withdrawn. 
With regard to the prior art, Applicant’s amendments have overcome the rejection through both the incorporation of claim 6 into the independent claims, as well as the additional limitations as added to clarify the practical application noted above. Examiner notes that the closest cited prior art of record includes: 
Francis et al (US 20170034594), 
Ghavamzadeh et al (US2016028397), 
Ford (US 2018015809), 
Frey (US20170061235). 

Francis as cited discloses a method for scheduling including receiving predicted and historical viewership data via a processor, as well as partitioning both forms of data based on viewing patterns, as well as updating a model based on differences between predicted and actual historic viewing behaviors, and using that model to automatically determine a plurality of schedules to be displayed, and receiving/activating the received schedule. Ghavamzadeh further discusses a predicted probability of a conversion based on historical data/actual viewing, uncertainties in each type of probability, and automatically determining policies based on the model and a first risk tolerance. Ford as cited teaches viewing patterns specifically based on engagement level type as it pertains to a type of content and a given episode, While Frey teaches a specific difference between the probabilities of viewer types/patterns when considered against a first and second scheduled content, and uncertainties therein between the two types/instances of content as compared across the original viewing patterns. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached on (469)295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622